 1

 2

 3

 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6

 7   OSCAR LEE OLIVE, IV,

 8                              Plaintiff,                 CASE NO. 2:18-cv- 00862-BAT

 9           v.                                            ORDER STAYING CASE AS TO
                                                           DEFENDANT ROBINSON ONLY
10   HAYLEY MARIE ROBINSON, JUSTUS
     KEPEL,
11
                                Defendants.
12
            On June 6, 2019, Plaintiff filed a motion requesting the Court impose sanctions against
13
     both Defendants for their failure to comply with the Court’s order granting plaintiff’s motion to
14
     compel discovery. Dkt. 47. Defendants failed to comply with the Court’s order and on June 7,
15
     2019, the Court ordered both Defendants to show cause, by June 17, 2019, why sanctions
16
     including entry of default should not be ordered. Dkt. 48. Both Defendants failed to respond to
17
     the Court’s show cause order and the Court consequently granted Plaintiff’s motion for
18
     sanctions, on June 18, 2019. Dkt. 49.
19
            After the Court granted Plaintiff’s motion for sanctions, an attorney stating he
20
     represented Defendant Hayley Marie Robinson in a bankruptcy proceeding called the Clerk of
21
     Court. This attorney indicated he had served Plaintiff, herein, with notice of Defendant
22
     Robinson’s bankruptcy. A review of the Bankruptcy Court’s records shows that on May 7, 2019,
23
     Defendant Hayley Marie Robinson filed a Chapter 7 Voluntary Petition for Bankruptcy in the


     ORDER STAYING CASE AS TO
     DEFENDANT ROBINSON ONLY - 1
 1   United States Bankruptcy Court for the Western District of Washington (Case No. 19-11724-

 2   MLB).

 3           The Court thus ordered Plaintiff to file a status report. Dkt. 50. Plaintiff filed a status

 4   report and averred that neither defendant had complied with the Court’s order to provide

 5   discovery and pay plaintiff $500.00 for violating the Court’s discovery order. Plaintiff also

 6   indicated that on June 25, 2019, the Chapter Seven Trustee informed him that Defendant

 7   Robinson had filed for Chapter 7 bankruptcy. Id.

 8           Both Plaintiff and Defendant Robinson have an affirmative duty to inform this Court of

 9   matters that directly affect the lawsuit before the Court. Clearly, both Plaintiff and Defendant

10   Robinson knew, or should have known, a bankruptcy proceeding can have a direct impact on the

11   civil lawsuit before this Court. But despite this, the Court was not informed until after the Court

12   imposed sanctions on Defendant Robinson that she had filed for bankruptcy. Because Defendant

13   Robinson’s bankruptcy proceedings imposes an automatic statutory stay as to her, alone, the

14   Court ORDERS:

15           1.      This case is STAYED as to Defendant Robinson only, pending resolution of her

16   bankruptcy proceedings. All pending deadlines and the Court’s order of sanctions (Dkt. 49) are

17   stayed as to Defendant Robinson only. Due to the projected length of the bankruptcy

18   proceedings, the Court strikes the current trial date of August 5, 2019. The stay is inapplicable to

19   Defendant Kepel, and the Court’s order for sanctions against him stands.

20           2.      Plaintiff and Defendant Robinson are ORDERED to file a joint status report on

21   the progress of Defendant’s bankruptcy proceedings every 120 days from the date of this Order.

22   If the bankruptcy proceedings are terminated or concluded at an intervening time between each

23   120 day reporting period, Plaintiff and Defendant Robinson shall immediately submit a status



     ORDER STAYING CASE AS TO
     DEFENDANT ROBINSON ONLY - 2
 1   report.

 2             3.    The Clerk shall send a copy of this Order to all parties and counsel of record, and

 3   to the Bankruptcy Judge who is presiding over Defendant Robinson’s Bankruptcy proceeding.

 4             DATED this 27th day of June, 2019.

 5

 6                                                         A
                                                           BRIAN A. TSUCHIDA
 7                                                         Chief United States Magistrate Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER STAYING CASE AS TO
     DEFENDANT ROBINSON ONLY - 3
